
	

115 SRES 463 ATS: Authorizing a Senator to bring a young son or daughter of the Senator onto the floor of the Senate during votes. 
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Mr. Durbin (for Ms. Duckworth (for herself and Mr. Durbin)) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		April 18, 2018Committee discharged; considered and agreed toRESOLUTION
		Authorizing a Senator to bring a young son or daughter of the Senator onto the floor of the Senate
			 during votes. 
	
	
 1.Authorization for Senators to bring young children onto the floor of the SenateNotwithstanding rule XXIII of the Standing Rules of the Senate, a Senator who has a son or daughter (as defined in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611)) under 1 year of age may bring the son or daughter onto the floor of the Senate during votes.
